DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buswell et al. (US 4,098,588) in view of Clawson et al. (US 2010/0278700).
Regarding claim 1, the reference Buswell et al. discloses a catalytic reactor (10) comprising a combustion reaction chamber (12) which comprises a plurality of catalytic reactor tubes (20) and at least one burner (14) for producing at least one combustion reaction, the catalytic reactor tubes are at least partly filled with catalyst elements (28), wherein the combustion reaction chamber (12) further comprises one or more metal radiation surfaces (61, 212) (see col. 2, lines 7-70; col. 3, lines 54-68; col. 4, lines 61-67; col. 7, lines 33-47; Figs. 1-6), the metal radiation surfaces (61, 212) are 
arranged between the catalytic reactor tubes (see Figs. 1-5)
having a length of at least half the length of the catalytic reactor tubes (see col. 2, lines 46-60)
arranged with at least a part of the metal radiation surfaces in a distance from the burner small enough to enable heat absorption from the combustion reaction to the metal radiation surfaces (see col. 6, lines 47-55), 
whereby the metal radiation surfaces improve the heat transfer and/or even out the heat transfer profile from the combustion reaction to the catalytic reactor tubes and the catalyst elements during operation of the catalytic reactor (see col. 6, lines 47-66).
	The reference Buswell et al. does not specifically disclose wherein the metal radiation surfaces are either woven metal radiation surfaces or made of metal gauze. 

	Regarding claim 10, the reference Buswell et al. discloses that the catalytic reactor is a steam reforming reactor (see col. 3, lines 54-59).
Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 2015/0048277) in view of Clawson et al. (US 2010/0278700).
Regarding claim 1, the reference Volpi et al. discloses a catalytic reactor (1) comprising a combustion reaction chamber (108) which comprises a plurality of catalytic reactor tubes (200) and at least one burner (110) for producing at least one combustion reaction, the catalytic reactor tubes are at least partly filled with catalyst elements (252), wherein the combustion reaction chamber (108) further comprises one or more metal radiation surfaces (226) (see para. [0023]; Figs. 1 and 2), the metal radiation surfaces (226) are 

-	having a length of at least half the length of the catalytic reactor tubes (see para. [0023])
-	arranged with at least a part of the metal radiation surface in a distance from the burner small enough to enable heat absorption from the combustion reaction to the metal radiation surface (see para. [0023]; Figs. 1 and 2), 
whereby the metal radiation surfaces improve the heat transfer and/or even out the heat transfer profile from the combustion reaction to the catalytic reactor tubes and the catalyst elements during operation of the catalytic reactor (see para. [0023]; Figs. 1 and 2).
	The reference Volpi et al. does not specifically disclose wherein the metal radiation surfaces are either woven metal radiation surfaces or made of metal gauze. 
However, as evidenced by the reference Clawson et al. (see paras. [0038]; [0045]; [0055]; [0072]), it is known in the art to arrange metal radiation surfaces in the form of granules, meshes, reticulates/foams, wires or spokes between catalytic reactor tubes to function as heat flux control elements. Thus, as the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the metal radiation surfaces of Volpi et al. in any suitable form including in the form of woven metal radiation surfaces or metal gauze as claimed by applicant, since the reference Clawson et al. suggests arranging heat flux control elements in the form of granules, meshes, reticulates/foams, wires or spokes between the catalytic reactor tubes so as to modulate 
Regarding claim 7, the reference Volpi et al. discloses the catalytic reactor, wherein the metal radiation surfaces (226) are arranged as curtains and attached at their top and bottom within the combustion reaction chamber (108)(see Figs. 1 and 2).
Regarding claim 10, the reference Volpi et al. discloses that the catalytic reactor is a steam reforming reactor (see para. [0001]).
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. (US 2010/0278700).
Regarding claim 1, the reference Clawson et al. discloses a catalytic reactor comprising a combustion reaction chamber which comprises a plurality of catalytic reactor tubes and at least one burner for producing at least one combustion reaction, the catalytic reactor tubes are at least partly filled with catalyst elements, wherein the combustion reaction chamber further comprises one or more metal radiation surfaces (see paras. [0002]; [0038]; [0042]-[0045]; [0055]; Figs. 2a and 10), the metal radiation surfaces are 
-	arranged between the catalytic reactor tubes (see paras. [0045]; [0054]; Figs. 2a and 10)
-	having a length of at least half the length of the catalytic reactor tubes (see paras. [0045]; [0066]; [0067])
-	arranged with at least a part of the metal radiation surface in a distance from the burner small enough to enable heat absorption from the combustion reaction to the metal radiation surface (see paras. [0002]; [0038]), 

The reference Clawson et al. does not specifically mention that the metal radiation surfaces are woven metal radiation surfaces or made of metal gauze. However, the reference Clawson et al. teaches that the heat flux control elements that may be arranged between the catalytic reactor tubes can be metallic elements in the form of granules, meshes, reticulates/foams, wires or spokes (see paras. [0038]; [0045]; [0055]; [0072]). Thus, as the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the metal radiation surfaces of Clawson et al. in any suitable form including in the form of woven metal radiation surfaces or metal gauze as claimed by applicant, since the reference suggests arranging heat flux control elements in the form of granules, meshes, reticulates/foams, wires or spokes between the catalytic reactor tubes so as to modulate convective and/or radiative heat transfer between the burners and the catalytic reactor tubes (see paras. [0002]; [0004]; [0038]; [0045]; [0055]; [0072]).
Regarding claim 4, the claim depends from claim 1 such that the reasoning applied to claim 1 above is applied here for the dependent portion of the claim. The reference Clawson et al. does not specifically mention that the metal radiation surfaces have a length of 80% to 100% of the length of the catalytic reactor tubes. However, the reference Clawson et al. teaches that the size and shape of the metal radiation surfaces In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 5, the claim depends from claim 1 such that the reasoning applied to claim 1 above is applied here for the dependent portion of the claim. The reference Clawson et al. does not specifically specify that the metal radiation surfaces are arranged so near to a burner that a flame of the burner will make flame attachment to the radiation surfaces. However, the reference Clawson et al. teaches that in large scale industrial steam reformers, the catalytic reactor tubes are typically surrounded by impingement style burner modules where a fuel-air mixture is fired in the space around the tubes, either directly toward the reformer tubes, along them, or some combination thereof. Thus, in application where the catalytic reactor tubes are surrounded by impingement style burner modules, arranging metal radiation surfaces as taught by Clawson et al. between a burner and the catalytic reactor tubes would predictably cause a flame of the burner to make flame attachment to the radiation surfaces.

Regarding claim 10, the reference Clawson et al. discloses that the catalytic reactor is a steam reforming reactor (see Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. as applied to claim 1 above, and further in view of Ruff (US 3,270,798).
Regarding claims 8 and 9, the reference Clawson et al. does not specifically disclose wherein the metal radiation surfaces comprises a catalytic active coating, or are coated with a catalytic active material. The reference Ruff teaches a catalytic radiant heat treating apparatus (see col. 1, lines 16-29). The apparatus utilizes a metallic o F and up to about 1800o F (see col. 2, lines 67-71; col. 3, lines 50-62). The reference Ruff discloses that one or more specially plated and treated metal alloy gauze (screen) can be utilized as the catalytic element (see col. 3, lines 28-41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Ruff, to modify the catalytic reactor of Clawson et al. to include metal radiation surfaces comprise a catalytic active coating within the combustion reaction chamber of Clawson et al., since the reference Ruff teaches that such a modification advantageously provides for a radiant heating means which utilizes a catalytic combustion element as a source of radiant heat (see col. 3, lines 9-27).  
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
Applicant argues: 
While Clawson may teach a steam reformer comprising a shell, wherein the shell comprises reformer tubes (Clawson, at [0007], [0042]-[0045], FIG. 2a), Clawson explicitly teaches that the burner is located upstream of the steam reformer shell. Clawson, at [0006], [0039], [0041], FIG. 1. In other words, the shell (analogous to the combustion reaction chamber of the claimed subject matter) does not comprise at least one burner. (Remarks, page 7.)

The examiner respectfully disagrees. According to the teachings of the reference Clawson et al. (see paras. [0038]-[0042]; Figs. 1 and 2a), the reference Clawson et al. does in fact teach for the provision of a higher temperature burner zone within the shell ..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Koniewiez (US 3,129,065) discloses a steam reformer comprising a combustion chamber (1) which comprises: a plurality of catalytic reactor tubes (17); a plurality of burners (23), which in relation to a rising hot flue gas from the burners, is position upstream of the catalytic reformer tubes; and one or more metal radiation surfaces (24) arranged between the catalytic reactor tubes (see col. 3, lines 61-75; Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774